UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4423



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BENJAMIN J. JONES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-92-30)


Submitted:   November 4, 2005          Decided:     November 17, 2005


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Jennifer Coble, COBLE & SNOW, L.L.P., Charlotte, North Carolina,
for Appellant. Gretchen C. F. Shappert, United States Attorney,
Keith M. Cave, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Benjamin J. Jones appeals the district court’s order

revoking his supervised release on the basis that he committed

attempted murder and was a felon in possession of a firearm during

his term of supervised release.             This court reviews a district

court’s revocation of supervised release for abuse of discretion.

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

           We have reviewed the record and find no reversible error.

A violation of a condition of supervised release must be proved by

a preponderance of the evidence.            See 18 U.S.C.A. § 3583(e)(3)

(2000); Johnson v. United States, 529 U.S. 694, 700 (2000).                    A

state conviction for the underlying conduct is not required, and

the   district   court’s     finding   of    witness    credibility    in   the

revocation    hearing   is    not   reviewable.        See   U.S.   Sentencing

Guidelines Manual § 7B1.1, comment. (n.1) (2002); United States v.

Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

           Accordingly, we affirm the district court’s judgment

revoking   Jones’s   supervised     release.      We    dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -